DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson US20170168529.

Regarding claim 1, Wilson US20170168529 discloses (in Fig. 17a-d) an electronic device comprising: 
a base portion (base of 1702) defining an internal volume; 
a display portion (display of 1702) rotatably mounted to the base portion (base of 1702 as depicted in Fig. 17a-d); 
door shown deployed at 1708 in Fig. 17b) coupled to the base portion (base of 1702), the deployable feature (door) extending from a surface (bottom surface of base of 1702 in Fig. 17a-d; also referred to as d-part in Fig. 3b) of the base portion (base of 1702) when deployed (as depicted in Fig. 17b), 
an edge (bottom hinging edge) of the display portion (display of 1702) extending below the surface of the base portion (base of 1702) when the deployable feature is deployed (as depicted in Fig. 17b); and 
an actuation component (hinge at 1708 in Fig. 17b; actuation is also shown in further detail in Fig. 16d-i) coupled to the deployable feature (door).

Regarding claim 2, Wilson discloses the electronic device of claim 1, wherein: 
the base portion (base of 1702) comprises a portion of a housing of the electronic device; 
the surface (bottom surface of base of 1702 in Fig. 17a-d; also referred to as d-part in Fig. 3b) is a first surface (bottom surface of base of 1702) and the base portion (base of 1702) further defines a second surface (top surface of base of 1702 in Fig. 17a-d; also referred to as c-part in Fig. 3b) opposite the first surface (bottom surface of base of 1702); 
the deployable feature (door) is positioned at the first surface (bottom surface of base of 1702); and 
the base portion (base of 1702) further comprises a keyboard (keyboard see [0041]) positioned at the second surface (top surface of base of 1702).

Regarding claim 3, Wilson discloses the electronic device of claim 1, wherein an opening (opening between door and) in communication with the internal volume defined by the base portion (base of 1702) enlarges when the deployable feature (door) is deployed (as depicted in Fig. 17b.

Regarding claim 4, Wilson discloses the electronic device of claim 3, wherein the deployable feature (door) at least partially defines an air volume when deployed (as depicted in Fig. 17b).

Regarding claim 6, Wilson discloses the electronic device of claim 1, wherein rotating the display portion (display of 1702) relative to the base portion (base of 1702) actuates the actuation component (hinge at 1708 in Fig. 17b; actuation is also shown in further detail in Fig. 16d-i)  to deploy the deployable feature (as depicted in Fig. 16d-I and 17a-d).

Regarding claim 8, Wilson discloses the electronic device of claim 1, wherein the deployable feature (door) is manually deployable (by manually rotating the display portion of 1702).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo US20130229763.

Regarding claim 1, Guo US20130229763 discloses (in Fig. 1) an electronic device (100 in Fig. 1) comprising: 
a base portion (10) defining an internal volume; 
a display portion (11) rotatably mounted to the base portion (10 as depicted in Fig. 1 see [0016]); 
a deployable feature (131) coupled to the base portion (10), the deployable feature (131) extending from a surface (102) of the base portion (10) when deployed (as depicted in Fig. 1), 
an edge (bottom hinging edge) of the display portion (11) extending below the surface of the base portion (10) when the deployable feature is deployed (as depicted in Fig. 1 and 2); and 
an actuation component (12/13 in Fig. 4 and 6 see [0017]) coupled to the deployable feature (131).

Regarding claim 7, Guo discloses the electronic device of claim 1, wherein the actuation component (12/13) comprises a gear train (as depicted in Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 4 above, and further in view of Brocklesby US20200249726.

Regarding claim 5, Wilson discloses the electronic device of claim 4.
Wilson does not explicitly disclose wherein the air volume is usable by an antenna or a speaker.
However, Brocklesby discloses an air volume (air volume created with the deployment of 86 in Fig. 14b) usable by a speaker (126 in Fig. 14b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to have the base portion of Wilson comprise a speaker such that the air volume of Wilson be also usable by a speaker, as taught by Brocklesby, in order to further output sound and enable the user to listen to music.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Chang US20130225001.

Regarding claim 7, Wilson discloses the electronic device of claim 1. 
Wilson does not explicitly wherein the actuation component comprises a gear train.
However, Chang discloses an actuation component (30 in Fig. 4-5) comprises a gear train (as depicted in Fig. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to have the actuation component of Wilson comprise a gear train, as taught 

Regarding claim 11, Wilson discloses the electronic device of claim 1.
Wilson does not explicitly wherein the actuation component comprises at least one of a pneumatic system, a magnetic system, a piezo friction system, or an electro-mechanical system.
However, Chang discloses an actuation component (30 in Fig. 4-5) comprises an electro-mechanical system (as depicted in Fig. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to have the actuation component of Wilson comprise an electro-mechanical system, as taught by Chang, in order to further automate opening and closing of the deployable feature.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Knepper US 20170102746.

Regarding claim 10, Wilson discloses the electronic device of claim 1.
Wilson does not explicitly disclose a sensor that generates a signal when the deployable feature is deployed.
However, Knepper discloses a sensor (28 in Fig. 1) that generates a signal (see Fig. 3) when a deployable feature (22 in Fig. 1) is deployed.
.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Jiang US 20190212773.

Regarding claim 12, Wilson discloses the electronic device of claim 1, wherein the deployable feature comprises a support structure that extends at least 3 millimeters (mm) from the surface when deployed.
Wilson does not explicitly disclose that the support structure extends at least 3 millimeters (mm) from the surface when deployed.
However, Jiang US 20190212773 discloses a deployable feature (40 in Fig. 4b) comprises a support structure (442 in Fig. 4b) that extends at least 3 millimeters (mm) from a surface when deployed (see [0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the support structure of Wilson extend at least 3 millimeters (mm) from the surface when deployed, as taught by Jiang, in order to provide desired spacing to increase airflow and heat dissipation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-12 filed 04/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito US 8391000 Fig. 18 discloses an edge of the display portion extending below the surface of the base portion when the deployable feature is deployed;
Wang US 7813122 Fig. 5 discloses an edge of the display portion extending below the surface of the base portion when the deployable feature is deployed;
Amemiya US 6473296 in Fig. 13 discloses an edge of a display portion extending below a surface of a base portion when a leg is protruding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841